 

Exhibit 10.1

 

SECOND AMENDMENT TO

BINDING ACQUISITION LETTER OF INTENT

 

THIS SECOND AMENDMENT TO BINDING ACQUISITION LETTER OF INTENT (this
“Amendment”), effective as of the 1st day of October 2020 (the “Effective
Date”), is made by and between Pressure BioSciences, Inc., a Massachusetts
corporation (“PBIO”), and Cannaworx, Inc., a Nevada corporation (“CWX”).

 

WITNESSETH:

 

WHEREAS, PBIO and CWX entered into that certain Binding Acquisition Letter of
Intent dated April 29, 2020 (the “Binding LOI”), and to that certain First
Amendment to Binding Acquisition Letter of Intent dated July 6, 2020 (the “First
Amended LOI”), pursuant to which the parties agreed to negotiate definitive
documentation to enter into a merger or acquisition pursuant to which CWX will
become a wholly owned subsidiary of PBIO (the “Transaction”);

 

WHEREAS, pursuant to the Binding Agreement provision of the Binding LOI, either
party could terminate the Binding LOI if definitive documentation regarding the
Transaction was not executed by June 30, 2020;

 

WHEREAS, pursuant to the Executive Dealing provision of the Binding LOI, the
exclusivity period with regards to each of PBIO and CWX being prohibited from
negotiating a controlling interest transaction with any third party expired on
June 30, 2020; and

 

WHEREAS, pursuant to the First Amended LOI, PBIO and CWX have extended the June
30, 2020 deadline to July 31, 2020 with two 30-day automatic extensions.

 

NOW, THEREFORE, for and in consideration of the mutual covenants contained in
this Amendment, in the Binding LOI, and in the First Amended LOI, and other good
and valuable consideration, the receipt and sufficiency of which is
acknowledged, the parties hereto mutually agree, and covenant as follows:

 

  1. Capitalized Terms. All capitalized terms used herein but not otherwise
defined herein shall have the meaning ascribed to them in the Binding LOI.      
  2. Extension of September 30, 2020 Date. The September 30, 2020 deadline
(reached after the extensions in the First Amended LOI) in the Binding Agreement
and Exclusive Dealing provisions of the Binding LOI is hereby extended to
October 31, 2020.         3. Governing Law. This amendment shall be construed in
accordance with the laws of the State of New York without giving effect to any
choice of conflict of law provision or rule (whether of the State of New York or
any other jurisdiction) that would cause the application of laws of any
jurisdiction other than the State of New York.

 

 

 

 

  4. Severability. If any provision of this Amendment, of the application
thereof to any person or circumstance, shall, for any reason and to any extent,
be invalid or unenforceable, the remainder of this Amendment and the application
of such provision to such persons or circumstances shall not be affected
thereby, but rather shall be enforced to the greatest extend permitted by
applicable law.         5. Counterparts. This Amendment may be executed in one
or more counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
instrument.         6. Continuing Effect of Binding LOI. Except as modified by
this Amendment, the Binding LOI shall continue in full force and effect in
accordance with its terms. To the extent of any conflict between the terms of
this Amendment and the terms of the Binding LOI, the terms of this Amendment
shall control.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment to effective a
so the Effective Date.

 

  Pressure BioSciences Inc.,   a Massachusetts corporation       By:
                      Richard T. Schumacher   President & CEO       CANNAWORX,
INC.,   a Nevada corporation       By:     Name:     Title:  

 

 

 